DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 13th, 2021 has been entered. Claims 16-35 are pending.
Allowable Subject Matter
Claims 16-35 are allowed.
Applicant's arguments filed July 13th, 2021 were fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed configuration comprising precisely one resistor stack for switching high voltages; an insulator; a common housing formed by a direct coating on said resistor stack and on said insulator; and where one of said contact devices being in contact with said resistor stack in said common housing.
Regarding claim 31, the prior art fails to teach or show, alone or in combination, the claimed method for switching a configuration containing precisely one resistor stack for switching high voltages, an insulator, a common housing formed by a direct coating on the resistor stack and on the insulator, and where one of the contact devices is in contact with the resistor stack in the common housing.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of precisely one resistor stack, an insulator and a common housing formed by a direct coating on said resistor stack and on said insulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833